Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 27 December 1814
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



My best Friend
St Petersburg December 27 1814

With what pleasure I read your last kind Letter you are capable of judging who are so well acquainted with the warmth of my feelings on most of the subjects which interest me, my hopes are so strongly raised even the news which our old friend Corbeau gave me yesterday could not destroy the flattering Visions which my sanguine imagination had created and I shall still hope that heaven will reward your toils and grant even more than you dare to wish.—
Your last did not arrive untill Friday Eveng. and I was so much occupied in preparations for the Birth Night Ball I had not time to write you even a few lines it was much as usual excepting that the luxury of dress exceeds anything you can form an idea of I wrote you in the Summer or to Mrs. Smith that things were very high I believe I said a Gown was 700 R. I went to procure myself something for this occasion and you may judge of my astonishment when I was inform’d that the price now was 1500 and that when the Emperor return’d they would be much higher as for me this was totally out of the I made out with what I had and a few additions to get dressed for 300—I only mention this circumstance to shew you what living here is becoming as every thing is growing in proportion—
Mr. Harris inform’d among a variety of other matter that he had just recieved accounts from England that Sir J. Yoe had been forced to make his retreat from Sackets Harbour and that Drummond was in a very critical position if not as many persons believed in England from the extreme care taken to conceal the news actually in our possession God send that this may be confirmed at least if it produces no other good it will at least give us another Winter and perhaps an opportunity to equallize our force though it is hardly possible to hope as much as this the continued possession of the Harbour is of itself too serious an advantage at such a critical moment not to produce very good consequences—
Ah Mon Ami my wrath is too great against Massachusetts not to feel deeply its humiliation they have yet time to retrieve a part of their disgrace, but I fear that Little will be done, as the evil seems to deeprooted to be easily eradicated—
As to what you say in your Letter about the manner in which you took my Letter the observations I ought perhaps to apologized I made concerning the Gentlemen I will only answer that could you have heard every thing that was said upon the Subject of remaining to recieve all the insults which our enemies chose to pour upon us you would not be surprized and nothing but the advantages we have gained in America has contributed to wear of the appearance of tameness and gentleness which America displayed during the Negociation. circumstances however produce sometimes a fortunate change in the opinions of Mankind and what in some cases would be stiled in others  are stiled dignified mildness or to use a more fashionable phrase Magnanimity.
I am to say Mr. Charles has been so troublesome while I have been writing that my Letter is scarcely legible he is not very well and your know that always makes him cross believe me ever truely yours
L— C— A.